Title: Thomas R. Dew to James Madison, 15 January 1833
From: Dew, Thomas R.
To: Madison, James


                        
                            
                                My Dr Sir,
                            
                            
                                
                                    Wm & Mary College
                                
                                 Jan’y 15. 1833.
                            
                        
                        Accompanying this, you will recieve a copy of my Lectures on the Restrictive system, together with a Pamphlet
                            on the Slave question, which I must beg that you will do me the honor to accept Well aware of the burthen of your
                            correspondence, & the constant demands which are made on your valuable labors I cannot think of requesting of you
                            a perusal of the sheets which are herewith transmitted If however you could cast a glance at the argument in the
                            Pamphlet, against the practicability of Colonizing the whole Annual increase of blacks in Africa, & give me your
                            candid opinion on the subject, I should be greatly gratified—not for the purpose I assure you of divulging your opinions,
                            or dragging you before the public, but for individual satisfaction Be pleased sir to accept my sincere congratulations,
                            along with thousands of your fellow citizens, for the improving condition of your health With sentiments of the most
                            profound gratitude for yr public services, & with  highest esteem for your private character I am DrS yr
                            faithful svt
                        
                            
                                Thomas R. Dew
                            
                        
                    